          Case 1:20-cv-01144-LAS Document 9 Filed 01/27/21 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 20-1144
                                      Filed: January 27, 2021

                                              )
MIGUEL JUNIOR MORRIS,                         )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )
                                              )
THE UNITED STATES,                            )
                                              )
                      Defendant.              )
                                              )

                                   ORDER DISMISSING CASE

         On August 27, 2020, plaintiff, Miguel Junior Morris, proceeding pro se, filed a complaint
with this Court, “demand[ing] compensation in the amount of $1 million dollars and [the]
immediate discharge[] from the custody of the Attorney General of the United States.” On
September 11, 2020 the Court, believing it lacks subject-matter jurisdiction over plaintiff’s
complaint, ordered the plaintiff to show cause as to why his case should not be dismissed. Order
to Show Cause, ECF No. 8. Plaintiff failed to respond to the Court’s Order to Show Cause.
Therefore, plaintiff’s Complaint is hereby DISMISSED, pursuant to RCFC 12(h)(3) and for
failure to prosecute pursuant to RCFC 41(b). The Clerk of Court is directed to take the necessary
steps to dismiss this matter.

       IT IS SO ORDERED.
                                                    Loren A. Smith
                                                    Loren A. Smith,
                                                    Senior Judge
